Citation Nr: 0412797	
Decision Date: 05/18/04    Archive Date: 05/25/04

DOCKET NO.  02-13 020	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for knee disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The veteran served on active duty from January 1982 to 
November 1986.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana, wherein the RO denied service 
connection for knee disability.  


REMAND

The veteran contends that he has knee disability, currently 
diagnosed as moderate bilateral degenerative osteoarthritic 
changes of the knees, as a result of playing various sports, 
such as basketball and softball during his military service.  
He maintains that in order to continue playing sports in 
service, he was assigned extra duties and that he 
overextended himself.  He contends that although he played 
professional baseball prior to service, he did not have any 
problems with his knees at service entrance.

Service medical records reflect that when examined in 
December 1981 for entry into the United States Army, the 
veteran's lower extremities were found to be "normal."  On 
a December 1981 Report of Medical History, the veteran denied 
having any bone, joint or other deformity, or arthritis.  He 
related that he was in excellent health and that he was 
student/professional baseball player.  In February 1985, the 
veteran was seen in the emergency room with complaints of 
pain behind the right knee, which had begun approximately two 
and one-half hours earlier.  The veteran stated that he had 
been washing clothes and that the muscles behind his right 
knee had tightened up.  He stated that he had sharp pain 
behind the right knee.  At that time, an assessment of medial 
collateral strain of the right knee was entered.  The next 
day, the veteran was seen for a follow-up visit.  At that 
time, it was noted that the veteran had felt a tightness 
behind the "knee" during a basketball game and that he had 
increased pain overnight.  It was noted that the veteran was 
doing better.  An assessment of a sprained knee was recorded.  
A September 1986 separation examination report reflects that 
the veteran's lower extremities were "normal."  In the 
notes section of the report, the veteran related that he was 
in good physical condition with no recent illnesses.  

Post-service VA treatment and examination reports, dated from 
1992 to 2002, reflect that in 1992, the veteran gave a 
history of having hyper-extended his knee playing 
professional baseball and that he was currently a semi-
professional softball player.  These reports also reflect 
that in 1988 the veteran sustained bilateral knee contusions 
after he fell from scaffolding at work, and that in July 1991 
he was involved in a motor vehicle accident.  He had a 
history of arthroscopic surgery for the left knee in 1988.  
Although the evidence of record clearly demonstrates that the 
veteran currently has moderate bilateral degenerative 
osteoarthritic changes of the knees, there is no opinion 
pertaining to the etiology of any knee disability.  Thus, on 
remand to the RO, the veteran should be afforded an 
orthopedic examination to determine the exact etiology of any 
currently present knee disability, to include whether it is 
etiologically related the appellant's period of military 
service.  

Finally, during a March 2003 hearing at the RO in 
Indianapolis, Indiana, the veteran testified that in 1988, a 
private practitioner, John Turba, M.D., told him that his 
"degenerative-type" arthritis of the knees was related to 
his military service.  Though the veteran's file currently 
contains no medical opinion to that effect, that sort of 
opinion, if submitted, could support the veteran's claim.  
Consequently, on remand, the RO should notify the veteran 
that he needs to submit such opinion evidence in order to 
substantiate his claim.  38 U.S.C.A. §§ 5103, 5103(a), 5107 
(West 2002). 

Accordingly, the veteran's case is REMANDED to the RO for the 
following action:

1.  The RO should review the claims 
file and ensure that all 
notification and development actions 
required by 38 U.S.C.A. §§ 5102, 
5103, and 5103(a) are fully complied 
with and satisfied in accordance 
with 38 C.F.R. § 3.159 (2003).  The 
veteran should be specifically told 
of the information or evidence he 
should submit, if any, and of the 
information or evidence that VA will 
obtain, if any.  38 U.S.C.A. 
§ 5103(a) (West 2002).  The veteran 
should be told that medical opinion 
evidence relating any current knee 
disability to military service 
should be submitted by him.  The 
veteran should also be asked to 
submit all pertinent information or 
evidence in his possession.  
38 C.F.R. § 3.159 (2003).  

2.  The RO should contact the 
veteran and request that he identify 
the names, addresses, and 
approximate dates of treatment for 
all VA and non-VA health care 
providers who have treated him for 
any knee disability since service 
separation in November 1986, to 
specifically include all treatment 
reports from John Turba, M.D.  After 
securing the necessary releases, the 
RO should attempt to obtain copies 
of pertinent treatment records 
identified by the veteran that have 
not been previously secured, and 
associate them with the claims file.  

3.  The RO should undertake any 
additional record development it 
determines to be indicated and then 
schedule the veteran for a VA 
orthopedic examination by a 
physician with the appropriate 
expertise to determine the nature 
and etiology of any knee disability. 
The claims file must be made 
available to and reviewed by the 
examiner before completion of the 
examination report.

All indicated testing should be 
conducted, and a complete history 
should be elicited.  Based upon the 
documented history and the 
examination results, the examiner 
should provide an opinion as to 
whether it is at least as likely as 
not that any current knee disability 
(right knee or left knee) is related 
to the veteran's military service.  
The rationale for all opinions 
expressed must be clearly set forth 
by the examiner in the examination 
report.

4.  After undertaking any 
development deemed appropriate in 
addition to that specified above, 
the RO should readjudicate the issue 
on appeal. In particular, the RO 
should ensure that the new 
notification requirements and 
development procedures, codified at 
38 U.S.C.A. §§ 5102, 5103, and 
5103A, as well as the regulations 
found at 38 C.F.R. § 3.159, are 
fully satisfied.  If any benefit 
sought is not granted, the veteran 
and his representative should be 
furnished with a supplemental 
statement of the case and afforded 
an opportunity to respond before the 
record is returned to the Board for 
further review.  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§§ 707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. § 5109B, and 38 U.S.C. § 7112).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2003).

